DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 04/02/2021 has been entered.  Claims 1-6, 10-20, 26-32, and 36-37, are pending in the application.

Election/Restrictions
Claims 7-9, 21-25, and 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/02/2021.

Claim Objections
Claims 1 and 26 are objected to because of the following informalities:  the phrase “the power tool to connect with the drive mechanism of the power tool” in claim 1 and “the drive mechanism” in claim 36 is not clear if antecedent basis is met since the features - - a .   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-20, 26-32, and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1and 36 recites the limitation "the drive mechanism".  There is insufficient antecedent basis for this limitation in the claim.  Since there is a large number of possibilities “the drive mechanism” could be referring to, proper antecedent basis is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 17-18, 36, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (US 20060118316 A1).
Regarding claim 1, Clark et al. discloses an anvil (70) for power tools, comprising: an installation mechanism (72) for installing the anvil to the power tool (10, [0017-0022], fig. 1) to connect with the drive mechanism (14/20) of the power tool (10); and an engaging mechanism (78) adapted to extend forward from the power tool when the anvil is installed on the power tool; wherein the engaging mechanism is adapted to selectively engage 
Regarding claims 36-37, Clark et al. discloses  an impact wrench power tool (10 [0017, 0027], claim 33) comprising: an anvil (70) including an installation mechanism (72) for installing the anvil to the power tool (10) to connect with the drive mechanism (14/20) of the power tool; and an engaging mechanism (78) adapted to extend forward from the power tool when the anvil is installed on the power tool; wherein the engaging mechanism is adapted to selectively engage one of a plurality of impact sleeves having different internal dimensions ([0022-0023], figs. 1-7).
Regarding claim 2, Clark et al. discloses the engaging mechanism is adapted to selectively engage the following impact sleeves: 1/2 inch impact sleeves; 3/8 inch impact sleeves; and 1/4 inch impact sleeves ([0023], claim 1, figs. 1-7).
Regarding claim 3-6, Clark et al. discloses the engaging mechanism has a plurality of engaging members (78/80/82), and wherein the outer surface of each of the engaging members defines cross sections of different dimensions for engaging impact sleeves having corresponding internal dimensions, wherein the plurality of engaging members is coaxially arranged, wherein the cross section defined by the outer surface of each of 
Regarding claims 17-18, Clark et al. discloses a positioning mechanism adapted to position an impact sleeve engaged with the engaging mechanism, wherein the positioning mechanism comprises a locating pin (98/99) which can move radially, and wherein the locating pin is adapted to move radially outward to position the impact sleeve engaged with the engaging mechanism ([0023], figs. 2-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 20060118316 A1) in view of Indyk (US 3651720 A).
Regarding claims 10-16, Clark et al. fails to disclose the plurality of engaging members is sleeved together, wherein at least one of the plurality of engaging members can move in an axial direction relative to another of the plurality of engaging members, wherein the plurality of engaging members can move axially relative to one another to approximately flush positions at the corresponding axial ends of the plurality of engaging members and the plurality of engaging members includes a first engaging member and a second engaging member sleeved on the first engaging member, wherein the second engaging member has a through-hole extending axially, and wherein the through-hole extending axially is adapted to receive at least a portion of the first engaging member so that the second engaging member can move axially relative to the first 
Indyk teaches having a plurality of engaging members is sleeved together (2,9,10,11,12,13,14,15, and 5), wherein at least one of the plurality of engaging members can move in an axial direction relative to another of the plurality of engaging members, wherein the plurality of engaging members can move axially relative to one another to approximately flush positions at the corresponding axial ends of the plurality of engaging members and the plurality of engaging members includes a first engaging 
In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Regarding claims 26, Clark et al. discloses an actuation component (5) adapted to be actuated by a user to axially move at least one of the plurality of engaging members (figs. 3-5).

Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 20060118316 A1) in view of Indyk (US 3651720 A) and further in view of Grand (US 20100276169 A1)
Regarding claims 27-29, Clark et al. fails to teach having an actuation component is adapted to be rotated to axially move at least one of the plurality of engaging members, wherein the actuation component comprises a rotatable annular sleeve, wherein the annular sleeve defines an internal space, which accommodates at least a portion of an engaging member.
Grand teaches an adjustable impact mechanism (20) having an anvil (44) with an engaging member (30) with an actuation component (98) adapted to be rotated to axially move the engaging member, wherein the actuation component comprises a rotatable annular sleeve (80/92), wherein the annular sleeve defines an internal space, which accommodates at least a portion of an engaging member ([0079-0082], figs. 1-5).
Given the teaches of Clark et al. to have plurality of engaging members, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the plurality of engaging members having an actuation component is adapted to be rotated to axially move at least one of the plurality of engaging members, wherein the actuation component comprises a rotatable annular sleeve, wherein the annular sleeve defines an internal space, which accommodates at least a portion of In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).

Allowable Subject Matter
Claims 19-20 and 30-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an anvil for power tools having a plurality of engaging members with cross sections of 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.